Exhibit 10.48

COBALT INTERNATIONAL ENERGY, INC.

LONG TERM INCENTIVE PLAN

Special Non-Qualified Stock Option Award Agreement

2016 Grant

You have been granted an option (the “Option”) to purchase shares of Cobalt
International Energy, Inc. (this “Award”) on the following terms and subject to
the provisions of Attachment A and the 2015 Cobalt International Energy, Inc.
Long Term Incentive Plan (the “Plan”).  Unless defined in this Award Agreement
(including Attachment A, this “Agreement”), capitalized terms will have the
meanings assigned to them in the Plan.  In the event of a conflict among the
provisions of the Plan, this Agreement and any descriptive materials provided to
you, the provisions of the Plan will prevail.

 

Participant

 

[Full Name]

 

Number of Shares Subject to the Option

 

 

1.     [Number] Shares

Option Price per Share

 

 

2.     $[Number]

Grant Date

 

 

3.     [Date]

Expiration Date

 

 

4.     [Date]

Vesting

 

5.     Subject to Section 2 of Attachment A, the Option shall fully vest on
[Date] (the “Service Vesting Date”) or such later date on or before [Date] when
and only if each of the following conditions is satisfied:

·     the Participant does not experience a Termination of Service at any time
prior to the Service Vesting Date (the “Service Condition”); and

 

·     at any time during the period that begins on the Grant Date and ends on
[Date] (inclusive), the closing price of a Share on the principal stock market
or exchange on which the Shares are quoted or traded equals or exceeds $23.06
for a period of at least 20 out of 30 continuous days on which Shares are quoted
or traded (the “Value Condition”).

 

Exercise On or Prior to Expiration Date

 

6.     Subject to Section 2 of Attachment A, if the Option vests on or prior to
the Expiration Date, the Option shall remain exercisable until the Expiration
Date (inclusive).

 

 

--------------------------------------------------------------------------------

 

Attachment A

Non-Qualified Stock Option Award Agreement

Terms and Conditions

Grant to:  [Full Name]

Section 1.  Grant of Award.  Subject to the terms and conditions of the Plan and
this Agreement, the Company hereby grants an Option to the Participant on the
Grant Date on the terms set forth on the cover page of this Agreement, as more
fully described in this Attachment A.  The Option is intended to be a
non-qualified stock option, and is not intended to be treated as an option that
complies with Section 422 of the Code.  This Award is granted under the Plan,
which is incorporated herein by reference and made a part of this Agreement.

Section 2.  Vesting of Award.  

(a) Termination of Service.  

(i) Death or Disability or Termination of Employment by the Company without
Cause or by the Participant for Good Reason.  In the event of the Participant’s
Termination of Service at any time due to the Participant’s death or Disability
or termination of employment by the Company without Cause or by the Participant
for Good Reason, (x) to the extent still applicable, the Service Condition shall
be deemed to be satisfied as of the date of such Termination of Service and
(y)(1) if the Value Condition is satisfied on or prior to the date of such
Termination of Service, the Option shall fully vest as of the date of such
Termination of Service and shall remain exercisable until the Expiration Date
and (2) if the Value Condition is not satisfied on or prior to the date of such
Termination of Service, the Option shall vest and shall remain exercisable until
the Expiration Date when and only if the Value Condition is satisfied.

(ii) Any Other Termination of Service.  In the event of the Participant’s
Termination of Service at any time prior to the Service Vesting Date for any
reason (other than due to the Participant’s death or Disability or termination
by the Company without Cause or by the Participant for Good Reason), the Option
shall be forfeited in its entirety as of the date of such termination without
any payment to the Participant.

(b) Change in Control

(i)  If not previously satisfied, the Value Condition will be deemed satisfied
upon a Change in Control.

(ii) Upon a Change in Control “double-trigger event” (as such term is defined in
Section 12(b) of the Plan), the Option shall be fully vested and exercisable as
of the date of such Change in Control “double-trigger event” and remain
exercisable through the Expiration Date.

(iii) If a Change in Control occurs on or after the Service Vesting Date, the
Option shall fully vest as of the date of such Change in Control and the Option
shall be canceled in consideration of the full acceleration of the Option and,
at the Participant’s election pursuant to such procedures as the Committee
determines, (1) a cash payment in an amount equal to the Intrinsic Value of the
Option (which may be equal to but not less than zero), which, if in excess of
zero, shall be payable upon the effective date of such Change in Control, or (2)
an option to purchase shares of the common stock of, as applicable, the
acquirer, the surviving entity or the ultimate parent thereof (the Intrinsic
Value of which option as of immediately following such Change in Control shall
equal the Intrinsic Value of the Option immediately prior to such Change in
Control).  Notwithstanding the Participant’s election pursuant to the preceding
sentence, the Company’s Chief Executive Officer may determine that all or a
portion of the Option shall be treated in accordance with either of clauses (1)
or (2) of the preceding sentence; provided that such treatment is substantially
similar to the treatment applicable to the options to purchase Shares then held
by other participants generally.

(c) For the avoidance of doubt, as used in this Section 2(b), “Intrinsic Value”
means (i) the price or implied price per Share in a Change in Control over (ii)
the exercise price of such Award multiplied by (iii) the number of Shares
covered by the Option.

(d) Effect of Breaching Restrictive Covenants.  Notwithstanding anything to the
contrary in this Agreement, if at any time while the Option remains outstanding,
the Participant breaches the restrictive covenants set forth in Participant’s
Employment Agreement, the Option shall be forfeited in its entirety.

2

--------------------------------------------------------------------------------

 

Section 3.  Exercise of Option.  

(a) Right to Exercise.  The Option shall be exercisable on or prior to the
Expiration Date in accordance with the vesting schedule and applicable
provisions set forth in this Agreement and the Plan.

(b) Method of Exercise.

(i) The Option shall be exercisable by delivery of an exercise notice in the
form attached as Exhibit A (the “Exercise Notice”) which shall state the
election to exercise the Option, the number of Shares with respect to which the
Option is being exercised, and such other representations and agreements as may
be required by the Company; provided that the Option may be exercised with
respect to whole Shares only.  The Exercise Notice shall be accompanied by
payment of the aggregate exercise price as to all exercised Shares.  The Option
shall be deemed to be exercised upon receipt by the Company of such fully
executed Exercise Notice accompanied by the aggregate exercise price and the
satisfaction of any tax withholding requirements.

(ii) No Shares shall be issued pursuant to the exercise of an Option unless such
issuance and such exercise comply with all applicable laws and
regulations.  Assuming such compliance, for income tax purposes the Shares shall
be considered transferred to the Participant on the date on which the Option is
exercised with respect to such Shares.

(c) Method of Payment.  Payment of the aggregate exercise price shall be made by
any of the following, or a combination thereof, at the election of the
Participant:

(i) cash or check;

(ii) if there is a public market for the Shares at such time, subject to such
requirements as may be imposed by the Committee, through the delivery of
irrevocable instructions to a broker to sell Shares obtained upon the exercise
of the Option and to deliver promptly to the Company an amount out of the
proceeds of such sale equal to the aggregate exercise price for the Shares being
purchased; or

(iii) by any other method acceptable to the Committee.

(d) Transferability.  The Option may not be assigned, sold, transferred or
otherwise be subject to alienation by the Participant other than by will;
provided, that, the designation of a beneficiary shall not constitute an
assignment, sale, transfer or alienation.

(e) Withholding.  No Shares will be issued pursuant to the exercise of this
Option unless and until the Participant shall have remitted to the Company an
amount sufficient to satisfy any federal, state or local withholding tax
requirements, or shall have made other arrangements satisfactory to the Company
with respect to such taxes.  The Participant may elect that all or any part of
such withholding requirement be satisfied by retention by the Company of a
portion of the Shares purchased upon exercise of this Option.  If such election
is made, the Shares so retained shall be credited against such withholding
requirement at the fair market value of the Shares on the date of exercise.

(f) Effect of Breaching Restrictive Covenants.  Notwithstanding anything to the
contrary in this Agreement, if at any time while the Award remains outstanding,
the Participant breaches the Restrictive Covenants (as defined in Section 4(a)
of this Agreement), the Option shall be forfeited in its entirety pursuant to
Section 4.04 of the Employment Agreement.

Section 4. Incorporation of Restrictive Covenants Set Forth in Employment
Agreement

(a) Incorporation by Reference. Company and Participant agree that the
restrictive covenants set forth in Articles 11, 12, 13, 14, and 15 (“Restrictive
Covenants”) and Section 4.04 of the Employment Agreement by and between the
Company and Participant, dated [Date], are incorporated by reference herein as
if they were part of this Agreement and set forth in it.

(b) Agreement is Ancillary to the Employment Agreement. The Parties acknowledge
and agree that this Agreement is ancillary to the Employment Agreement.

(c) Covenants are Reasonable and Related to the Company’s Business Interests.
The Parties agree that the Restrictive Covenants are reasonable under the
circumstances, necessary to protect the Company’s business interests, goodwill,
confidential information, and other business assets the Restrictive Covenants
are intended to protect, and that any breach of such Restrictive Covenants would
cause irreparable injury and harm to the Company.  Participant understands that
the Restrictive Covenants may limit Participant’s ability to engage in certain
businesses anywhere in the United States and outside of the United States during
the Non-

3

--------------------------------------------------------------------------------

 

Compete Period, as defined in the Employment Agreement and whose definition is
incorporated by reference herein, but acknowledges that Participant will receive
sufficiently high remuneration and other benefits from the Company to justify
such restrictions, and that Participant knowingly and voluntarily chooses to
accept such limitations.  Further, Participant acknowledges that his skills are
such that he can be gainfully employed in non-competitive employment, and that
the Restrictive Covenants will not prevent Participant from earning a
living.  Nevertheless, in the event the terms of Section 4 or the Restrictive
Covenants shall be determined by any court of competent jurisdiction or
arbitrator to be unenforceable by reason of their extending for too great a
period of time or over too great a geographical area, or by reason of their
being too extensive in any other respect, they will be interpreted to extend
only over the maximum period of time for which they may be enforceable, over the
maximum geographical area as to which they may be enforceable, or to the maximum
extent in all other respects as to which they may be enforceable, all as
determined by such court or arbitrator in such action.

(d) Consideration is Reasonably Related to Interests Worthy of Protection. The
Parties acknowledge and agree that Participant has had access to, and shall
continue to have access to, the Company’s non-public, confidential, and
proprietary information, as access to such information is essential to the
performance of Participant’s duties for the Company. Participant acknowledges
and agrees that Participant is not otherwise entitled to the granting of the
shares set forth in this Agreement, and that these shares provide Participant an
interest in the Company that Participant would not otherwise have but for his
agreement to the Restrictive Covenants. Participant also agrees that the shares
are good and valuable consideration, which are intended to, and do, protect the
Company’s interests, and are reasonably related to the same. The Parties further
acknowledge and agree that the Company has expended many resources, including
time and money, in developing its confidential and proprietary information and
goodwill, and that the consideration and promises made herein, and in the
Employment Agreement, are reasonably related to the protection of those
interests, and also Participant’s and the Company’s interest in the short and
long-term growth of the Company and in Participant’s continued development and
growth. Participant and the Company acknowledge and agree that said interests
provide the Company a competitive advantage in the market place and that those
interests are worthy of protection.  Participant acknowledges that but for
Participant’s agreement to the Restrictive Covenants, Participant would not
continue to receive access to the Company’s non-public, confidential, and
proprietary information, or be granted the shares, as set forth in this
Agreement.

(e) Reasonableness of Time, Scope, and Geography.  Participant hereby represents
to the Company that he has read and understands, and agrees to be bound by, the
terms of the Restrictive Covenants and Section 4.  Participant acknowledges that
the geographic scope and duration of the Restrictive Covenants are the result of
arm’s-length bargaining and are fair and reasonable in light of (i) the nature
and wide geographic scope of the Company’s operations of, and in, the business,
as defined in the Employment Agreement and whose definition is incorporated by
reference herein, (ii) Participant’s level of control over and contact with the
Company’s operations of, and in, the Business in all locales in which it is
conducted, (iii) the geographic breadth in which the Company conducts the
Business, and (iv) the amount of consideration (including confidential
information and trade secrets) that Participant is receiving from the Company.
In consideration of the Company’s promises herein, during the Non-Compete
Period, Participant promises to disclose to the Company any employment,
consulting, or other service relationship that Participant enters into after the
termination of Participant’s employment with the Company for any reason.  Such
disclosure shall be made within seven business days after Participant enters
into such employment, consulting or other service relationship.  Participant
expressly consents to and authorizes the Company to disclose both the existence
and terms of this Agreement to any future employer or recipient of Participant’s
services and to take any steps the Company deems necessary to enforce this
Agreement.

(f) Injunctive Relief.  Participant acknowledges and agrees that a breach of the
Restrictive Covenants will cause irreparable damage to the Company and its
Affiliates, as defined in the Employment Agreement and whose definition is
incorporated by reference herein, and their goodwill, the exact amount of which
will be difficult or impossible to ascertain, and that the remedies at law for
any such breach will be inadequate.  Accordingly, Participant agrees that in the
event of a breach of any of the Restrictive Covenants, in addition to any other
remedy which may be available at law or in equity, the Company will be entitled
to equitable and injunctive relief. Participant and the Company agree that while
any dispute or controversy arising under, or in connection with, the Employment
Agreement, including a breach of the Restrictive Covenants, shall be settled
exclusively by arbitration, conducted before an arbitrator in Houston, Texas in
accordance with the National Rules for the Resolution of Employment Disputes of
the American Arbitration Association then in effect, the Company shall be
entitled to seek a restraining order, injunction, or other equitable relief, and
expedited discovery necessary for the proceedings to obtain said equitable or
injunctive relief, in order to prevent or cease any violation or continuation of
any violation of the provisions of the Restrictive Covenants.  Participant
consents that such restraining order or injunction may be granted without
requiring the Company to post a bond larger than $500.  Participant also agrees
that waiver shall not be a defense to the Company’s invocation of the Employment
Agreement’s arbitration clause subsequent to any proceeding to obtain the
equitable or injunctive relief described under Section 4 and in the Employment
Agreement.  Further, for purposes of obtaining said equitable or injunctive
relief, Participant consents to the personal jurisdiction and venue of any Texas
State court or United States Court located in Harris County, Texas.

(g) Choice of Law, Jurisdiction, Venue for Suits to Enforce Restrictive
Covenants.  The Restrictive Covenants and only Section 4 of this Agreement shall
be governed by, and construed in accordance with the laws of the State of
Texas.  With respect to any claim

4

--------------------------------------------------------------------------------

 

or dispute related to or arising under, or in relation to, the Restrictive
Covenants and Section 4, including, but not limited to, suits seeking equitable
and injunctive relief described in the Employment Agreement, Participant and the
Company hereby consent to the exclusive jurisdiction, forum and venue of the
state and federal courts located in Harris County, Texas.

Section 5.  Miscellaneous Provisions.  

(a) Notices.  All notices, requests and other communications under this
Agreement shall be in writing and shall be delivered in person (by courier or
otherwise), mailed by certified or registered mail, return receipt requested, or
sent by facsimile transmission, as follows:

if to the Company, to:

Cobalt International Energy, Inc.

Cobalt Center

920 Memorial City Way, Suite 100

Houston, Texas 77024

Attention: General Counsel

Facsimile: 713-579-9184

if to the Participant, to the address that the Participant most recently
provided to the Company,

or to such other address or facsimile number as such party may hereafter specify
for the purpose by notice to the other parties hereto.  All such notices,
requests and other communications shall be deemed received on the date of
receipt by the recipient thereof if received prior to 5:00 p.m. on a business
day in the place of receipt.  Otherwise, any such notice, request or
communication shall be deemed received on the next succeeding business day in
the place of receipt.

(b) Entire Agreement.  This Agreement, the Plan, and any other agreements,
schedules, exhibits and other documents referred to herein or therein,
constitute the entire agreement and understanding between the parties in respect
of the subject matter hereof and supersede all prior and contemporaneous
arrangements, agreements and understandings, both oral and written, whether in
term sheets, presentations or otherwise, between the parties with respect to the
subject matter hereof.

(c) Amendment; Waiver.  No amendment or modification of any provision of this
Agreement shall be effective unless signed in writing by or on behalf of the
Company and the Participant, except that the Company may amend or modify this
Agreement without the Participant’s consent in accordance with the provisions of
the Plan or as otherwise set forth in this Agreement.  No waiver of any breach
or condition of this Agreement shall be deemed to be a waiver of any other or
subsequent breach or condition whether of like or different nature.  Any
amendment or modification of or to any provision of this Agreement, or any
waiver of any provision of this Agreement, shall be effective only in the
specific instance and for the specific purpose for which made or given.

(d) Assignment.  Neither this Agreement nor any right, remedy, obligation or
liability arising hereunder or by reason hereof shall be assignable by the
Participant.

(e) Successors and Assigns; No Third Party Beneficiaries.  This Agreement shall
inure to the benefit of and be binding upon the Company and the Participant and
their respective heirs, successors, legal representatives and permitted
assigns.  Nothing in this Agreement, expressed or implied, is intended to confer
on any person other than the Company and the Participant, and their respective
heirs, successors, legal representatives and permitted assigns, any rights,
remedies, obligations or liabilities under or by reason of this Agreement.

(f) Counterparts.  This Agreement may be signed in any number of counterparts,
each of which shall be an original, with the same effect as if the signatures
thereto and hereto were upon the same instrument.

(g) Participant Undertaking.  The Participant agrees to take whatever additional
action and execute whatever additional documents the Company may deem necessary
or advisable to carry out or give effect to any of the obligations or
restrictions imposed on either the Participant or the Option pursuant to the
provisions of this Agreement.

(h) Plan.  The Participant acknowledges and understands that material
definitions and provisions concerning the Option and the Participant’s rights
and obligations with respect thereto are set forth in the Plan.  The Participant
has read carefully, and understands, the provisions of the Plan.

5

--------------------------------------------------------------------------------

 

(i) Governing Law.  The Agreement shall be governed by the laws of the State of
Delaware, without application of the conflicts of law principles thereof.

(j) No Right to Continued Service.  The granting of the Option evidenced hereby
and this Agreement shall impose no obligation on the Company or any Affiliate to
continue the service of the Participant and shall not lessen or affect the right
that the Company or any Affiliate may have to terminate the service of such
Participant.  

(k) Jurisdiction.  The parties hereto agree that any suit, action or proceeding
seeking to enforce any provision of, or based on any matter arising out of or in
connection with, this Agreement or the transactions contemplated hereby (whether
brought by any party or any of its affiliates or against any party or any of its
affiliates) shall be brought in the Delaware Chancery Court or, if such court
shall not have jurisdiction, any federal court located in the State of Delaware
or other Delaware state court, and each of the parties hereby irrevocably
consents to the jurisdiction of such courts (and of the appropriate appellate
courts therefrom) in any such suit, action or proceeding and irrevocably waives,
to the fullest extent permitted by law, any objection that it may now or
hereafter have to the laying of the venue of any such suit, action or proceeding
in any such court or that any such suit, action or proceeding brought in any
such court has been brought in an inconvenient forum.  Process in any such suit,
action or proceeding may be served on each party anywhere in the world, whether
within or without the jurisdiction of any such court.  Without limiting the
foregoing, each party agrees that service of process on such party as provided
in Section 5(a) shall be deemed effective service of process on such party.

(l) WAIVER OF JURY TRIAL.  EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES ANY AND
ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATED TO
THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

6

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first written above.

 

COBALT INTERNATIONAL ENERGY, INC.

 

By:

 

 

7.     Name:

 

8.     Title:

 

By:

 

 

9.     Name:  [Full Name]

 

 

 

7

--------------------------------------------------------------------------------

 

EXHIBIT A

COBALT INTERNATIONAL ENERGY, INC.

LONG TERM INCENTIVE PLAN

OPTION EXERCISE NOTICE

Cobalt International Energy, Inc.

Cobalt Center

920 Memorial City Way, Suite 100

Houston, Texas 77024

Attention: [Secretary]

1. Exercise of Option.  Effective as of today, ______________(date), the
undersigned (“Participant”) hereby elects to exercise Participant’s option to
purchase _______________ shares of the common stock (the “Shares”) of Cobalt
International Energy, Inc. (the “Company”) under and pursuant to the Long Term
Incentive Plan  (the “Plan”) and the Non-Qualified Stock Option Award Agreement
dated ___________________ (the “Award Agreement”).  Unless otherwise defined
herein, the terms defined in the Plan and Award Agreement shall have the same
defined meanings in this Exercise Notice.

2. Delivery of Payment.  Participant herewith delivers to the Company the full
aggregate exercise price of the Shares, as set forth in the Award Agreement.

3. Representations of Participant.  Participant acknowledges that Participant
has received, read and understood the Award Agreement and the Plan, and agrees
to abide by and be bound by their terms and conditions.

4. Rights as Shareholder.  Until the issuance of the Shares (as evidenced by the
appropriate entry on the books of the Company or of a duly authorized transfer
agent of the Company or as otherwise determined by the Committee), no right to
vote or receive dividends or any other rights as a shareholder shall exist with
respect to the Shares that are subject to the Option, notwithstanding the
exercise of the Option.  The Shares shall be issued to Participant as soon as
practicable after the Option is exercised.   No adjustment shall be made for a
dividend or other right for which the record date is prior to the date of
issuance.

5. Tax Consultation.  Participant understands that Participant may have a tax
liability as a result of Participant’s purchase or disposition of the
Shares.  Participant represents that Participant has consulted with any tax
consultants Participant deems advisable in connection with the purchase or
disposition of the Shares and that Participant is not relying on the Company for
any tax advice.

6. Successors and Assigns. The Company may assign any of its rights under this
Agreement to single or multiple assignees, and this Agreement shall inure to the
benefit of the successors and assigns of the Company.  Subject to the
restrictions on transfer herein set forth, this Exercise Notice shall be binding
upon Participant and his or her heirs, executors, administrators, successors and
assigns.

7. Interpretation.  Any dispute regarding the interpretation of this Exercise
Notice shall be submitted by Participant or by the Company forthwith to the
Compensation Committee of the Board of Directors of the Company (the
“Committee”).  The resolution of such a dispute by the Committee shall be final
and binding on all parties.

8. Governing Law.  This Exercise Notice is governed by the internal substantive
laws but not the choice of law rules, of the State of Delaware.

9. Entire Agreement.  The Plan and the Award Agreement are incorporated herein
by reference, and together with this Exercise Notice constitute the entire
agreement of the parties with respect to the subject matter hereof and supersede
in their entirety all prior undertakings and agreements of the Company and
Participant with respect to the subject matter hereof.

 



8

--------------------------------------------------------------------------------

 

Submitted by:

 

 

Accepted by:

PARTICIPANT:

 

 

COBALT INTERNATIONAL ENERGY, INC.

 

 

 

 

 

 

 

 

 

 

By:

 

Signature

 

 

Name

 

 

 

 

[Full Name]

 

 

 

 

 

 

 

 

 

 

 

Residence Address

 

 

 

 

 

 

Date Received

 

9